Citation Nr: 1423546	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  12-06 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for a right ankle/foot deformity, previously characterized as post-polio syndrome of the right leg.  


REPRESENTATION

Veteran represented by:	Arizona Department of Veterans Services


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.J. Turnipseed

INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.  He is the recipient of the Combat Medic Badge.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  

In this regard, the Board notes that the Veteran's claim of entitlement to service connection for post-polio syndrome affecting the right leg was initially denied in a July 2006 rating decision.  

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a) (2013).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a). 

Nevertheless, 38 C.F.R. § 3.156(b) provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  See 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011). 

The Veteran was advised of the RO's decision denying his claim and his appellate rights in July 2006.  In August 2006, he submitted a written statement which, in pertinent part, referenced his right foot/ankle disability and requested a hearing.  Thereafter, the Veteran testified at a hearing before a Decision Review Officer at the RO in December 2006.  At such time, he testified that, during service, his right ankle would swell every day and that his right leg gave him trouble the entire time.  He also testified that wading through water and mud up to his buttocks and walking through jungles and swamps for a year did not help his problem but, instead, may have aggravated his right ankle/foot problem.  Based on such hearing testimony, the RO reajudicated the Veteran's claim for service connection for right ankle/foot deformity, previously characterized as post-polio syndrome of the right leg, in a March 2007 rating decision.  Thereafter, in an August 2007 statement, the Veteran expressed disagreement with the denial of such claim.  While he specifically referenced the July 2006 rating decision and the RO informed him in an August 2007 letter that such is an untimely notice of disagreement as to such rating decision, as the Veteran clearly expressed disagreement with the denial of the claim and a desire for appellate review, the Board accepts such statement as a notice of disagreement as to the March 2007 rating decision.  Consequently, while subsequent rating decisions characterized the issue as an application to reopen a previously denied claim, the Board finds that such should be reviewed on a de novo basis and has characterized such as shown on the first page of the decision.

In December 2006 and January 2011, the Veteran testified before Decision Review Officers at the RO.  In May 2012, he testified before the undersigned Veterans Law Judge sitting at the RO.  Transcripts of such hearings are associated with the record on appeal.  At the time of the Board hearing, the Veteran submitted additional evidence with a waiver of agency of original jurisdiction (AOJ) consideration.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may properly consider such newly received evidence.  Additionally, per the Veteran requested, a copy of the Board hearing transcript was provided to him in April 2013.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim located on Virtual VA, which contains VA treatment records dated from January 2011 to March 2012, which were considered by the AOJ in the April 2012 statement of the case.  The remainder of the documents located on Virtual VA are either duplicative of records located in the paper claims file or are irrelevant to the claim on appeal.  There is also a second paperless, electronic claims file located on the Veterans Benefits Management System (VBMS), which only contains a copy of an unrelated September 2013 rating decision.  

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Board's review of the claims file reveals that further evidentiary development is warranted with respect to the claim on appeal.  

The Veteran is seeking service connection for a right ankle/foot deformity.  In this regard, post-service treatment records, dated from 1987 to 2006, show the Veteran has an equinocavovarus deformity affecting the right foot and ankle, which has historically been diagnosed as post-polio syndrome.  An April 2008 VA treatment record shows the Veteran has polio residuals in the right lower extremity with degenerative joint disease affecting the ankle.  

In support of his claim, the Veteran has asserted that he had polio as a child and that, when he was drafted into service, he told the doctors about his childhood polio and that it affected his right knee.  The Veteran has stated that, during service, his right ankle was twisted and would swell every day and that his right leg gave him trouble the entire time.  See August 2006 and April 2010 Veteran statements; May 2012 hearing transcript.  He has, however, provided inconsistent statements about whether he received treatment for his right ankle/foot deformity during service.  In April 2006, he stated that he did not go to the doctor while in the Army; however, in subsequent statements, he has asserted that he went to sick call on three occasions for his foot; that he was diagnosed with a strain and given an Ace bandage during the first visit and that a foot deformity was noted at the other two visits.  See January 2011 DRO hearing transcript.  In December 2009, Dr. R.F.Y. submitted a statement indicating that he treated the Veteran in Vietnam in 1966 and was astonished at his post-polio muscle loss in his right ankle to knee.  

The Veteran has asserted that his duties in service, including wading through water and mud up to his buttocks and walking through jungles and swamps for a year, did not help his right ankle/foot problem but, instead, aggravated his disability.  See August 2006 statement and December 2006 DRO hearing transcript; see also May 2012 hearing transcript.  

The service treatment records (STRs) do not contain any reference to post-polio syndrome or any complaints, treatment, or findings related to problems with the Veteran's right ankle or foot.  However, as the Veteran has been awarded a Combat Medic Badge, the Board finds that he engaged in combat and, therefore, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat Veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  The Federal Circuit has held that, in the case of a combat Veteran, not only is the combat injury presumed, but so, too, is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012). To establish entitlement to service connection, however, there still must be evidence of a current disability and a causal relationship between the current disability and the combat injury. Id. (citing Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).   

Notably, residuals of polio, including a right ankle or foot deformity or problem, are not noted on the Veteran's May 1965 entrance examination.  Rather, the only abnormality pertaining to the feet was per calus L-1. As a result, the Veteran is presumed to have been sound at entry into service in regard to his right ankle and foot.  

Indeed, the pertinent law and regulations provide that a Veteran will be considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service.  38 U.S.C.A. § 1111.  When no preexisting condition is noted upon entry into service, the Veteran is presumed to have been sound upon entry and the presumption of soundness arises.  If the presumption of soundness applies, VA may rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).  If the government fails to rebut the presumption of soundness, the claim is one for service connection, not aggravation.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004); 38 U.S.C.A. § 1111.

While a right ankle/foot deformity is not noted on the May 1965 entrance examination, the Veteran has consistently reported that his right ankle and knee were twisted (as a result of his childhood polio) when he entered the Army.  The Veteran has submitted lay statements which purport to establish that he had polio as a child; however, these lay statements are not considered clear and unmistakable (undebatable) evidence of a pre-existing, residual right ankle/foot deformity, as lay evidence is not generally competent to establish a diagnosis of a disability which requires medical observation and testing to identify.  Moreover, as the Veteran has testified to in-service events, to include those consistent with his combat service, that he alleges aggravated such disability, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of his claimed right ankle/foot deformity. 

Additionally, while on remand, the Veteran should be given an opportunity to submit or identify any outstanding treatment records from VA or private healthcare providers.  In this regard, the Board notes that, while the evidentiary record contains VA treatment records from the Northern Arizona Healthcare System, dated from 2005 to 2012, neither the paper nor the paperless claims file contain VA treatment records dated from 2012 to the present.  As such, the AOJ should obtain all outstanding VA treatment records dated from 2012 to the present, as well as any other treatment records identified by the Veteran. 

Therefore, the case is REMANDED for the following action:

1. Request that the Veteran identify any VA or non-VA healthcare provider who has treated him for his right ankle/foot deformity before and after service.  After obtaining any necessary authorization forms from the Veteran, obtain all identified records, to include VA treatment records from the Northern Arizona Healthcare System dated from 2012 to the present.  All reasonable attempts should be made to obtain any identified records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After obtaining any outstanding treatment records, afford the Veteran a VA examination with an appropriate medical professional to determine the current nature and etiology of his right ankle and foot disorder.  The claims file must be made available to the examiner for review and the report should reflect that such review was conducted.  Any indicated evaluations, studies, and tests should be conducted. 

(A)  The examiner should identify all current diagnoses referable to the Veteran's right ankle and foot.

(B)  For each currently diagnosed right ankle and/or foot disorder, the examiner should offer an opinion as to whether there is clear and unmistakable evidence that such disorder(s) pre-existed the Veteran's military service.

(i)  If there is clear and unmistakable evidence that the disorder(s) pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service.  

If there was an increase in the severity of the Veteran's disorder(s), the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease.  

(ii)  If there is no clear and unmistakable evidence that a current disorder pre-existed service, then the examiner should offer an opinion as to whether it is at least as likely as not that the disorder is directly related to the Veteran's service, including any incidents and/or duties associated with his combat service.  

In answering each of the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  Additionally, any incidents and/or duties associated with his combat service should be presumed to have occurred.  A rationale must be provided for any opinion offered. 

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

